 296DECISIONS OF NATIONAL LABOR RELATIONS BOARDOil,Chemical and Atomic Workers InternationalUnion,Local 1-591,AFL-CIOandSnelson,Incorporated.Case 19-CB-2036January 10, 1974DECISION AND ORDERBY MEMBERSFANNING, KENNEDY, ANDPENELLOOn September 10, 1973, Administrative Law JudgeJames T. Rasbury issued the attached Decision inthis proceeding. Thereafter, the Respondent Unionfiled exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERproperty of the employees of Snelson, Incorporat-ed.WE WILL NOT in any other manner restrain orcoerce employees in the exercise of rights guaran-teed in Section 7 of the Act.OIL, CHEMICAL ANDATOMICWORKERSINTERNATIONAL UNION,LOCAL 1-591, AFL-CIO(Labor Organization)DatedBy(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, 10th Floor, Republic Building, 1511ThirdAvenue, Seattle,Washington 98101, Tele-phone 206-442-4532.Pursuant to Section 10(c) of the National LaborReiationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge and, asmodified below, hereby orders that Oil, Chemicaland Atomic Workers International Union, Local1-591,AFL-CIO, Anacortes, Washington, its offi-cers, agents, and representatives, shall take the actionset forth in the said recommended Order, except thatthe attached notice is substituted for that of theAdministrative Law Judge.APPENDIXNOTICE ToMEMBERSPOSTED BY ORDER OF THENATIONALLABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentAfter a trial in which we were given an opportunityto present evidence, examine witnesses, and submitwritten briefs, we have been found guilty of violatingtheNational Labor Relations Act, as amended.Accordingly, we hereby notify you that:WE WILL NOT restrain or coerce the employeesofSnelson, Incorporated, by physical assaultupon employees, supervisors, or their property, bypreventing the ingress and egress of their employ-eesor equipment to an from the Shell OilCompany refinery at Anacortes, Washington, orby following and threatening the life or personalDECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas tried at Anacortes, Washington, on June 28, 1973.1The charge herein was dated April 20, and was served onRespondent on the same date. Complaint and notice ofhearing was issued on May 4. Respondent's answer deniedthe agency relationship of two of the three individualsalleged to be agents of the Respondent and denied thespecific allegations of the complaint alleged to be violativeof Section 8(b)(1)(A) of the Act; however, by way of anaffirmative defense, Respondent further pleaded: "Res-pondent has acknowledged that the facts show individuals,bothwithin and without the collective-bargaining unitengaged in individual conduct which could be designatedas restraint and coercion within the meaning of Section8(b)(1)(A) of the Act." Respondent's answer then sets forththat it has offered to settle this dispute by means of theusual informal settlement agreement,Respondent askingonly that a nonadmission clause appear in the settlementagreement.Respondent further pleads: "The RegionalDirectorhas refused to settle this case and therebyeffectuate the purposes of the Act, and has thereby refusedto comply with the official declared policy of the NLRB."Accordingly, the Respondent pleads, the complaint shouldbe dismissed.A similar motion to dismiss was filed by Respondent onMay 17 with the Regional Director of Region 19 whichIAlldates hereinafter will be in the year 1973, unless otherwiseindicated.208 NLRB No. 30 OCAW, LOCAL 1-591297motion was referred to the Division of Judges for ruling.On June 8, Administrative Law Judge James R. Websterdenied the Respondent's motion, stating: "Althoughsettlements are encouraged, an Administrative Law Judgemay not require any of the parties to accept any significantterm or provision of a settlement of an unfair laborpractice case. A nonadmission clause is deemed to be asignificant term or provision."At the hearing in this matter, but prior to the receipt oftestimony,Respondent presented its motion for orderdirecting settlement of the case, or in the alternative fordismissal of the complaint (see Resp. Exh. 1). The motionwas denied. The primary issues then are (1) whether theRespondent Union is responsible for the actions of itsmembers, which conduct is not denied, and whether or notsaid conduct did unlawfully restrain or coerce employeesin the exercise of their Section 7 rights in violation ofSection 8(b)(1)(A); and (2) did the refusal and failure ofthe Regional Director to settle this case violate the policiesand procedures of the National Labor Relations Boardand/or the provisions of the Administrative Procedure Act.Upon the entire record, including my observation of thedemeanor of the witnesses and after due consideration ofthe brief filed by the General Counsel and the Union, Imake the following:FINDINGS OF FACT1.JURISDICTIONSnelson, Incorporated, is a Washington corporation withits principal offices located at Sedro Wooley, Washington.At all times material, it has been engaged in theconstruction industry in Washington and other States. Inthe course and conduct of its Washington operation,Snelson annually purchased for importation into the StateofWashington goods and supplies valued in excess of$50,000.The Shell Oil Company (herein Shell) is aDelaware corporation engaged,inter aka,in refining oil atitsAnacortes oil refinery. In the course and conduct of itsState of Washington operation, Shell annually purchasesfor importation into the State of Washington goods andsupplies valuedin excessof $50,000. The Respondent'sanswer admits, and I herewith find, that at all timesSnelsonand Shell are, and have been, employers within themeaning of Section 2(2) of the Act, engaged in commercewithin the meaning of Section 2(6) and (7) of the Act. TheOil,Chemical and Atomic Workers International Union,Local 1-591, AFL-CIO (herein Respondent or Union), is,and at all'times material has been, a labor organizationwithin the meaning of Section 2(5) of the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA.Background EventsThe production and maintenance employees of Shell atitsAnacortes,Washington, refinery, who are representedby the Respondent, went on strike January 24. Respon-dent's contract differences with Shell were concluded andon June 1 the employees terminated their strike andreturned to work. The relevent events of this disputeoccurred during the period of Respondent's strike andpicketing of the Shell refinery at Anacortes.Snelson, the Charging Party in this dispute, is a generalcontractor involved, among other duties, in maintenanceand new construction work in the petroleum-chemicalindustry. Snelson, at the time of the relevant events herein,had a blanket purchase order contract for new construc-tion and maintenance work at the Shell refinery to beeffective for a 1-year period. Snelson was to have enteredthe refinery on April 16 with his crew to begin theperformance of a 6-or 8-day job consisting of cleaning andrepairing a furnace utilized in refinery processing.B.The Critical EventsAt approximately 7 a.m. on April 16, Wesley Gilfry, anemployee relations representative who has been employedby Shell in various capacities for the past 17-1/2 years atAnacortes, proceeded to a separate entrance gate, designat-ed as Gate No. 3, which had been set aside for theexclusive use of the Snelson employees. Gilfry intended toopen the gate for the admittance of Snelson's employees aswell as two trailers which were to be used for officefacilities and change rooms during the time Snelson wouldbe working on the Shell property. Gilfry found that thelock had been jammed and noted that there were two carsplaced front end to front end just outside the gate whichwere obstructing entrance. Gilfry returned to the mainte-nance shop to obtain a bolt cutter to enable him to openthe gate. A sizable and very legible sign had been placed atGate No. 3 indicating "CONTRACTOR'S GATE SNEL-SON, INC. SNELSON ELECTRIC" (see G.C. Exh. 3).The two vehicles which had been parked immediately infront of the gate were removed without serious incidentand the entrance to the gate was opened.At approximately 7:30 a.m. Iwo pickup trucks pullingsmall trailers were observed by Gilfry to be approachingGate No. 3. At this time there were at least 15 or 20pickets2 in the area, some of whom were carrying clubsresembling baseball bats or axe handles. They milledaround the Snelson vehicles constantly and a rock wasthrown which broke a window in one of the trailers. At thistime Donald Yates, who is chairman of the Shell group ofemployees that belong to the Respondent Union and whotestified that he- was in direct charge of the strike, wasobserved to be in the immediatearea.Virgil Coragliotti, aninternational representative of the Oil, Chemical andAtomic Workers International Union assigned to servicelocal unions in the States of Washington and Oregon,testified that he arrived at Gate No. 3 about 7 a.m. andremained until 8:30 a.m. The pickets converged at the gateentrance making entry impossible, while at the same timedisplaying their clubs and yelling uncomplimentary epi-thets that made it rather plain that it would not be safe toenter.Without too much delay and without any seriousconfrontation, the drivers of the Snelson vehicles moved onpast the gate set aside for their exclusive use.2Respondent's counsel objected to characterizing all of the Shellemployees or union members who were in the immediate vicinity of GateNo 3 as pickets, but see the discussion of pickets and picketing inStoltzeLand & Lumber Company,156 NLRB 388 298DECISIONSOF NATIONALLABOR RELATIONS BOARDWilliam Earl Rapp,the field construction manager forthe petrochemical work performed by Snelson, was incharge of the early arrivals and he determined that it wouldbe best not to attemptan entry atthis particular time. Heinstructed the drivers to move on past the gates down thehighway and he would consult with William Snelsonconcerning the problems of entering the refinery and theattitude of the Shell strikers.Rapp contacted WilliamSnelson and, after surveying the general situation, anotherattempt to enter the gate was made at approximately 11:30a.m.William Snelson led the procession in an unmarkedautomobile followedby twopickup trucks, each withSnelson signs and each towing a trailer bearing Snelsonsigns, together with another unmarked vehicle driven byRapp.They weremet at GateNo. 3 by a numberof picketssome of whom were carrying strike signs indicating"O.C.A.W. ON STRIKE." Testimonyindicated that at thistime there were some35 or40 pickets in the immediatevicinity of Gate No. 3, most of whom were recognized byGilfry and Davohoas being Shell employees.A number ofthese individuals were carrying clubs, others were jugglingstones or rocks, andmanywere shouting threats andblocking the entrancetoGate No. 3. At thistimeDonYates approached William Snelson,who hadstopped hiscar approximately 6 feet from the gate because thepicketers were blocking his ingress, and informed Snelson:"We would never get through the gate, that we might aswell go on back to SedroWooley andforget about workingthere."Yatesthen departed from Snelson's vehicle aftertheir brief conversation and the real violence began. Thefront windshield of the car driven by William Snelson wasshattered,his rear window was shattered,the trailers andthe pickup trucks wereboth tipped' over and a large pieceofmetal resembling a crowbar was thrown at the rearwindow of Snelson's car bouncing off the car and falling atthe feet of Davolio,who was standing inside the Gate onShell property. (See G.C. Exhs. 5, 6, 7, and8.) Fortunately,the drivers of the pickup trucks were able to get out of theirvehicles and into the car drivenby Rappand escapedwithout serious injury to themselves or the automobiledrivenby Rapp.Snelson succeeded in getting through thegate, but his car suffered a great deal of damage and hewas in considerable fear of hislife.Allof the Snelsonemployees took a great deal of verbal abuse. The tippedover trucks and trailers, which never succeeded in enteringthe gates,were only removed at a later date when the localsheriff was present.C.Misconduct Away From the Refinery SiteOn April 17, at approximately 3 p.m., Snelson wasdelayed in his efforts to enter the refinery at Gate No. 3 forapproximately 5 minutes by the pickets then on duty, inspite of the fact that the sheriff was parked directly acrossthe road from the gate. As Snelson attempted to leave atapproximately 6 p.m. on the same day, he was againdelayed some 5 minutes in exiting the plant although thesheriff was still present at the site. After finally exiting therefinery by way of Gate No. 3, Snelson, who was thendriving a pickup truck with Snelson identification symbols,turned to the right on Mountain Road and proceeded pasttheMount Baker Gate of the refinery. Just before passingtheMount Baker Gate, a green Pontiac LeMans automo-bile pulled out in front of him and moved slowly up theroad. At a point some distance from the refinery, the greenPontiac LeMans attempted to stop and block Snelson'sefforts to continue on down the road. There were othercars with individualswearingtypical refinery-type hard-hats alongside the road at the point where the Pontiac hadstopped.At this puncture Snelson realized what washappening and became concerned about his own safety.He shifted the truck down to the second gear and steppedon the gas,succeeding in pushing the Pontiac on past theother cars and individuals that had been stopped alongsidethe road.While pushing the car out of the way andcontinuing on up the road, a yellow and black GeneralMotors type of truck, referred to as a blazer, camealongside Snelson's pickup truck and threw a large rocktoward the side window which fortunately missed its mark.Shortly thereafter, the driver of the car which was beingpushed by Snelson lost control of it, enabling Snelson toget around the Pontiac and ahead of the yellow and blackblazer and successfully elude his pursuers. At a later date,Mr. Snelson identified the individual driving the PontiacLeMans as a Shell employee whom he had seen at GateNo. 3 during the violence that occurred on April 16. Mr.Snelson testified that he had never seen the black andyellow blazer prior to the incident just related. However, hedid see the same black and yellow blazer at the refinerygates after the incident and on the following morning hesaw the Pontiac LeMans at the main entrance gate to theShell refinery.D.AnalysisThe occurrence of the incidents heretofore related standin the record undenied, although there are differences as towhether or not all of the people participating in theviolenceonApril 16 and 17 were members of theRespondent Union,as wellas whether or not clubs androcks were being carried b} any of the picketers. In thisregard, I fully credit the testimony of William Snelson,Gilfry, and Davolio. It would have been impossible toinflict the damage to Snelson's car shown in GeneralCounsel's Exhibit 7, unless some type of club or largestoneswere used.The pictorial evidence in the recordleaves no doubt that violence did occur on April 16 andsubstantial damage sustained to Mr.Snelson'spersonalautomobile, as well as the two pickup trucks and trailers.The incident that occurred to Mr.Snelsonon April 17stands in the record undenied. During cross-examination,Snelson testified that he saw individuals run out of the Oil,Chemical and Atomic Workers trailer house parked neartheMount Baker gate and get into the vehicle that pulledout in front of him. This credited testimony by WilliamSnelson is sufficient to directly link this incident to theRespondent.Respondent'sdefense was in the area of the Respon-dent's lack of responsibility for the misconduct thatoccurred. Virgil Coraghotti acknowledged that he had beenat the refinery on the earlymorningofApril 16 andacknowledged having had some conversation with theboilermakers who were to have worked for Snelson onApril 16. He testified that he left at approximately 8:30 OCAW, LOCAL 1-591299a.m. and did not return to the Shell refinery that day.Donald Yates testified that he left the area of Gate No. 3immediately after talking with Snelson about 11:30 on themorning of April 16, going to the picket shack at the maingatewhere he attempted to reach Coragliotti by telephoneat the local union hall. Yates contended that he was therefor some10 or 15minutes talking and as he was leaving togo back to Gate No. 3 he was advised that the trailers hadbeen turned over.Bob Melton,who is alleged by GeneralCounsel to have been a picket major with responsibility forthe Respondent's Shell employee pickets, had no authorityon the picket line according to Donald James Burgess, thefinancial secretary and chief executive officer of Respon-dent.This testimony is supported by Donald Yates,chairman of the Shell group.Respondent'stestimonyindicated that Bob Melton was a picket major in chargeonly of the boycotting activities conducted against Shelland that he had no authority on the picket line. However,General Counsel's Exhibit 2, a three-page mimeographedpamphlet addressed to the membership of Local 1-591,clearly shows that Bob Melton and Cline Herrin werepicket majors for the Shell unit. This corresponds to thetwo picketmajors that were indicated in the samepamphlet who would be in charge of the Texaco unit. Inview of this written directive to the membership of theRespondent Union and in the absence of some evidencethat the general membership was informed that Melton'sresponsibilitieswere limited exclusively to the area ofboycottactivities,IfindMelton to be an agent of theRespondent with picket line authority for the Shell unit.The other picket major, Herrin,is identified on GeneralCounsel's Exhibit 6 which depicts the overturned trucksand trailer immediately in front of Gate No.3.Melton hasbeen identified on General Counsel'sExhibit 5 as one ofthose individuals who is in the process of overturning oneof the trailers. There can be little doubt, and I herewithfind,that Virgil Coragliotti,Donald Yates,Robert Melton,and Cline Herrin, and each of them, were agents of theRespondent Union.The international representative,VirgilCoragliotti,acknowledges having been present at Gate No. 3 from 7a.m. until approximately 8:30 on April 16 at a time whenthe pickets prevented Snelson's employees and equipmentfrom entering Gate No. 3. This was not only a violation ofthe Act,but was in violation of an outstanding state courtinjunction and temporary restraining order limiting thenumber of pickets to two people at any gate other than themain gate, and restraining Respondent from preventingany person from ingress or egress to and from the refinery.(G.C.Exh. 9.)There is no evidence in the record toindicate that the Respondent at any time took measures todisavow the misconduct that occurred at Gate No. 3 onApril 16 or corrective measures to avoid similar miscon-duct in the future.Section 8(b)(1)(A) makes it an unfairlabor practice for a labor organization or its agents torestrainor coerce employees in the exercise of rightsguaranteed in Section 7. I find that agents of theRespondentnot only allowedthe membership of Respon-dent to engage in restraining and coercive conduct directedagainst William Snelson and Snelson's employees,who hada right to enter the Shell refinery,but agents of Respondentactuallyparticipated in the violence and misconduct in the11:30 a.m.incidentofApril 16 whichrestrained andcoerced employeesin violationof the Act. Clearly, theflagrantmisconduct and violence engaged in by theRespondent and its agentsboth at 7:30a.m. and again at11:30 a.m.on April 16 was preciselythe kind of outrageousmisconduct which Section8(b)(1)(A) of the Act wasintended to prevent.The Boardhas also held that a union which calls a strikeand authorizes picketing must retain controlover thepickets in whatever manner it deemsnecessaryin order toinsure thattheydo notact improperly.3It is notnecessaryfor an authorized union agent to be present at the time ofeach violent incident in order to hold a respondentresponsiblefor themisconduct.If a union is unwilling, orunable, to take the necessary steps to control its pickets, itmust then bear the responsibility for their misconduct.'Snelson testified that he saw the occupants of the PontiacLeMans, whichprecipitated the acts of misconduct andviolence onApril 17 to hisperson and automobile, comefrom the Respondent's picket house located near theMount Baker gate entrance to the refinery and thistestimony stands in the record undemed.Additionally, theyellowand black blazer and the driver of the PontiacLeMans were linked to the picketing activities on behalf ofRespondent against Shell.On the basis of prior Boardholdings that if a union is unwilling, or unable, to take thenecessary steps to control its pickets,itmust then bear theresponsibilityfor their misconduct,Iherewith find themisconduct directed toward William Snelson as occurredon April 17to be violative of Section8(b)(1)(A) of the Actand the responsibility of the Respondent Union.Thereremains for disposition the Respondent'sargu-ments that the refusalby theRegional Director to settlethis case on terms offeredby theRespondent violated notonly the policiesof the National Labor RelationsAct, butalso the provisions of the AdministrativeProcedure Actand thus the complaint should have been dismissed, or theRegional Director directed to settle the case.At first blush,Respondent'sarguments appear to have some degree ofmerit and when considered in light of the Board's ratherstrong language relating to screening outde miminisorisolated violations, as set forth inAmericanFederation ofMusicians,Local 76, AFL-CIO,202 NLRB620, it causesone towonder whythe Regional Director refused to acceptRespondent's settlement offer. Respondent was willing to ac -cept a complete informal settlement,asking only that a non -admissions clause be placed in the settlement agreement,butnotthe noticeto beposted. Respondent argues, andcites Board and court cases,that settlement agreements arenot admissions of past liability,5 thus inclusion of anonadmissions clause in the settlement agreement is not asignificant term or provision but is merely an accurate3Drivers Local695, et at(Tony TellitteriTrucking Service,Inc), 174Helpers,Local 696(The Kargard Company),196 NLRB 645NLRB7535SeeN LR B v Bangor Plastics,nc,156 NLRB 1165. enforcement4SeeGeneralDrivers andDairyEmployeesLocal UnionLocal 563denied 392F 2d772 (C A6, 1968),andSouthwest Chevrolet Corporation,(NorthernContractorsSupply, Inc),183NLRB 1023,andInternational194 NLRB 975Brotherhood of Boilermakers,Iron ShipBuilders,Blacksmiths,Forgers & 300DECISIONSOF NATIONALLABOR RELATIONS BOARDreflection of its legal effect.While this argument has someappeal, neither the Board nor the Administrative LawJudge has the authority to direct a settlement, absent amost obvious abuse of discretion by the General Counsel.Although not totally analagous, a somewhat similaraffirmative defense was raised by the respondent inGimbelBrothersattacking theGeneralCounsel's settlementprocedure. There the Trial Exammer7 said at page 886:Under the Act the General Counsel has finalautho-ity in respect to the investigation of charges, theissuance of complaints, and the prosecution of thosecomplaints before the Board. (Section 3(d)). TheBoard, itself, has no power to enter into settlementnegotiations of unfair labor practice charges, althoughitcan and does review the terms of a proposedsettlement once a complaint has been issued andhearing held. However, neither the Board nor any of itsTrial Examiners has any power or right to inquire intothe course of settlement negotiations held off therecord to decide whether they were fair. This would beagrossviolationof law. The General Counsel,appearing as a litigant before the Board, has fullfreedom to enter into such negotiations. The GeneralCounsel must weigh all relevant factors in decidingwhether and on what terms he shall offer to settle acase. Since many charges are filed during a year (5,809in the fiscal year 1950), he undoubtedly has formulatedbroad settlement policies of general application anddoes make distinctions according to different types ofviolations and the prior history of other litigants in thecase. He must determine in the first instance whether asettlement would effectuate the policies of the Act. TheGeneral Counsel has the power to make distinctionswhich the Union has charged he had made, if he in hisdiscretion feels that he should make them. It is novi elation of law for him to do so. These settlementpolicies are not "substantive rules adopted as author-izedby law and statements of general policy orinterpretations formulated and adopted by the agencyfor the guidance of the public . .." which are requiredto be published by the terms of Section 3(a) of theAdministrative Procedure Act.The Board has only limited power of review of theactions of the General Counsel in settlement negotia-tions in unfair labor practice cases. It cannot originatesettlement negotiations or dictate what terms he shalloffer It can only review a settlement agreement once acase has gone to hearing. . . . [Footnotes omitted.]Itseemsperfectly clear that the Administrative LawJudge does not have the authority to substitute his bestjudgment for that of the General Counsel insofar assettlement terms are concerned and I so find .8III.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section II,above, occurring in connection with the operations ofRespondent set forthin sectionI,above, have a close,intimate,and substantial relation to trade,traffic,andcommerce among the several States and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.IV.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,it shall be recommended thatitcease and desist therefrom and take certain affirmativeaction designed to effectuate the policies of the Act.In view of the nature of the unfair labor practicescommitted, it shall be recommended that the Respondentcease and desist from restraining or coercing in anymanner employees in the exercise of their rights asguaranteed by Section 7 of the Act.Upon the basis of the foregoing findings of fact, andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.Shell and Snelson are employers within the meaningof Section 2(6) and (7) of the Act.2.The Oil, Chemical and Atomic Workers Internation-alUnion, Local 1-591, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.The Oil, Chemical and Atomic WorkersInternation-alUnion, Local 1-591, AFL-CIO, has violated Section8(b)(1)(A) of the Act through the commission of acts ofrestraint, coercion, and violence which interfered with theexercise of rights of employees guaranteed by Section 7 ofthe Act.4.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSOil, Chemical and Atomic Workers International Union,Local 1-591, AFL-CIO, its officers, agents, and represent-atives, shall:1.Cease and desist from:(a)Restraining or coercing employees of Snelson,Incorporated, by physicalassaultsupon the property ofSnelson, Incorporated, its employees, and supervisors; bythrowing rocks toward employees and equipment; bypreventing ingress to or egress from the Shell refinery; by6Gimbel Brothers,Inc,100 NLRB 870, recently cited with approval bytheBoardinSmith Companyof California,Inc,200 NLRB No 106rAugust 19,1972, the title"Trial Examiner"was changed to "Adminis-trative Law Judge "sAll the circumstances of this case,including the reckless disregard forproperty and persondisplayed byRespondent while under a state courtrestraining order,would seem to havejustified requiring a formal settlementwith court decree9 In the event no exceptions are filed as provided by Sec 102 46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes OCAW, LOCAL 1-591301causing great damage to the automobiles, trucks, andtrailers driven by Snelson employees; by following fromthe refinery Snelson supervisors; and by Respondent'scourse and conduct placing in great danger the life andproperty of William Snelson and/or Snelson, Incorporated,employees.(b) In any other manner restraining or coercing employ-ees in the exercise of rights guaranteed in Section 7 of theAct.2.Take the following affirmative action which willeffectuate the policies of the Act:(a)Post at its offices and meeting hall, copies of theattached noticemarked "Appendix." 10 Copies of saidnotice on forms provided by the Regional Director forRegion 19, after being duly signed by its representative,shallbe posted by the Respondent immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to members are customarily posted. Reason-able steps shall be taken by the Respondent to insure thatsaid notices are not altered, defaced, or covered by anyother material.(b) Sign,as aforesaid, and mail sufficient copies of thesaid attached notice to the Regional Director for Region19,for posting, the Shell Oil Company andSnelson,Incorporated,being willing, at places where notices toemployees are customarily posted. Such copies of thenotice shall be furnished the Respondent by the saidRegional Director.(c)Notify the Regional Director for Region 19, inwriting,within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.10 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National LaborRelations Board "